UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 11, 2009 Sinoenergy Corporation (Exact name of registrant as specified in its charter) Nevada 1-34131 84-1491682 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1603-1604, Tower B Fortune Centre Ao City, Beiyuan Road, Chaoyang District, Beijing China, 100107 (Address of principal executive offices) Registrant’s telephone number, including area code: 86-10-84928149 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On December 17, 2009, Sinoenergy Corporation (the “Company”) entered into an agreement (the “December 2009 Agreement”) with the holders of the Company’s 12% senior notes due 2012 in the initial principal amount of $16,000,000 and the Company’s 3% senior convertible notes due 2012 in the principal amount of $14,000,000.The December 2009 Agreement amended and supplemented the rights of the holders of the 12% senior notes and the 3% senior convertible notes set forth in the indentures relating to the issuance of the notes, as amended through October 5, 2009.Pursuant to the December 2009 Agreement: · The Company agreed to repay the remaining balance due on the 12% senior notes of approximately $2 million by December 31, 2009.In October 2009, the Company had agreed to pay the senior notes in full by November 30, 2009.As of November 30, 2009, the Company had paid approximately $14 million with respect to those notes.On December 23, 2009, the Company repaid the 12% senior notes in full. · The Company agreed to pay the convertible notes in the principal amount of $14 million in two installments, with an initial payment of $5 million being due ten days after the previously announced proposed merger with Skywide Capital Management Limited (“Skywide”) becomes effective and the balance 30 days thereafter.Since the noteholders will not be converting the notes, the Company will be required to pay interest to provide the noteholders with a yield to maturity of 13.8% net of payments previously made. · The noteholders reduced the remaining obligation for liquidated damages for failure to register the shares of common stock issuable upon conversion of the convertible notes to $280,000, which is to be paid by December 31, 2009. · The provision that would have resulted in a further decrease in the conversion price of the convertible notes if the Company did not meet certain levels of net income was eliminated. · The provisions of the indenture relating to the reduction in the conversion price of the convertible notes if the Company issues stock at a price, or issue convertible securities with a conversion or exercise price, that is less than the conversion price (presently $4.20 per share) were eliminated The foregoing information is a summary of the December 2009, is not complete, and is qualified in its entirety by reference to the full text of such agreements, a copy of which is attached as an exhibit to this Current Report on Form 8-K. Item 7.01Regulation FD Disclosure On December 11, 2009, the Company was advisedbyNasdaq that the Nasdaq hearing panel has granted the Company’s request to remain listed on The Nasdaq
